Exhibit F
Licker, Eugene R. (New York)




From: Abha Shankar
Sent: Tuesday, August 06, 2019 11:58 AM
To: zbm@nyc.rr.com
Subject: Questions regarding material posted on your website

Dear Mr. Shahidullah.

This follows our phone conversation from earlier today. I wanted to talk to you in connection with material posted on
your website (http://www.dawahusa.com/). I understand you are an imam based in New York and do interfaith work,
but the material posted on your website appears to contradict this.

I would appreciate your comments in regards to the following questions:

    1)    You do a lot of outreach, but Dawa USA features posts which say this is forbidden in Islam. How do you
         reconcile the two messages? For example, an article says interfaith is an “evil concept.” (The article can be
         accessed here: http://dawahusa.com/ebooks/Matters%20Which%20Nullify%20Ones%20Islaam-.pdf#page=7)
    2)    What is the purpose of your interfaith work? Is it about interfaith understanding, or is it part of Dawa?
    3)    Why do you feature recordings of extremists and proven radicalizers such as Anwar Al-Awlaki and Zakir Naik?
    4)    An article on your website advocates Shariah law in America? Do you think America would be a better place if
         government by Islamic law? (The article can be accessed here:
         http://dawahusa.com/content/Why_does_Islam_degrade_women_by_keeping_them_behind_the_veil.shtml)
    5)    Another article supports women being fully covered and argues that it will help bring down the number of
         rapes in the USA. Don’t you think wearing the hijab should be a matter of choice?

I called you on Friday and you asked me to call you on Tuesday at 11AM. When I called you today you said you wer e only
available to speak Aug. 24. I have a story regarding the material posted on your website ready to publish. If I do not hear
back from you by this evening, I will go ahead and publish my story.

Thanks and best,

Abha Shankar




                                                             1
